Exhibit 10.8

VITALSTREAM HOLDINGS, INC.


AMENDMENT TO
STOCK PURCHASE WARRANT





 

RECITALS



 

      A.   VitalStream Holdings, Inc. (the "Company") previously issued to
Brookstreet Securities Corporation ("Brookstreet") a Stock Purchase Warrant
("Warrant") on April 23, 2002 with respect to 212,500 shares of common stock of
the Company ("Common Stock");



      B.   The Warrant had an exercise period that was to expire on October 23,
2003; however, pursuant to the Finder's Fee Agreement, dated January 17, 2003,
between Brookstreet and the Company, if the Company consummated a certain type
of financing prior to January 17, 2004, Brookstreet would have the option to
have the Company exchange the Warrant for an identical warrant with an
expiration date of April 23, 2005;



      C.   The Company did consummate a type of financing that gave Brookstreet
the right to request an Exchange of the Warrant to effectuate an extension of
the expiration date of the Warrant, and Brookstreet timely requested from the
Company such an exchange; and



      D.   Brookstreet and the Company have mutually agreed that in lieu of the
issuance of a new warrant to Brookstreet in exchange for the Warrant solely to
extend the expiration date, the company would amend the Warrant to achieve the
same purpose.

 

AMENDMENT



 

NOW, THEREFORE, in consideration of BrookStreet having introduced the Company to
a contact with whom the Company consummated a financing transaction, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company amends the Warrant as follows:



      1.    Exercise Period.  Brookstreet may exercise the purchase rights
represented by the Warrant at any time up to and including April 23, 2005,
subject to all other terms and conditions of the Warrant and any other
applicable agreement(s) between Brookstreet and the Company.



      2.    Effect of Amendment.  Except as otherwise modified by this
Amendment, the Company ratifies and confirms all other terms and conditions of
the Warrant, which shall remain in full force and effect in accordance with its
terms.

 

          IN WITNESS WHEREOF, the Company has executed and deliveed this
Amendment to Stock Purchase Warrant as of October 23, 2003.

 



VITALSTREAM HOLDINGS, INC.

   

By:

 

--------------------------------------------------------------------------------

Name:

Paul Summers

Title:

President & CEO

   



 

 

 